

115 HR 2476 IH: Adoption Tax Credit Refundability Act of 2017
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2476IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mrs. Black (for herself, Mr. Danny K. Davis of Illinois, Mr. Franks of Arizona, and Ms. Bass) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for a refundable adoption tax credit.
	
 1.Short titleThis Act may be cited as the Adoption Tax Credit Refundability Act of 2017. 2.Refundable adoption tax credit (a)Credit made refundableThe Internal Revenue Code of 1986 is amended—
 (1)by redesignating section 23 as section 36C; and (2)by moving section 36C (as so redesignated) from subpart A of part IV of subchapter A of chapter 1 to the location immediately before section 37 in subpart C of part IV of subchapter A of chapter 1.
				(b)Conforming Amendments
 (1)Section 25(e)(1)(C) of such Code is amended by striking sections 23, 25D, and 1400C and inserting sections 25D and 1400C. (2)Section 36C of such Code, as so redesignated, is amended—
 (A)in subsection (b)(2)(A), by striking (determined without regard to subsection (c)); (B)by striking subsection (c); and
 (C)by redesignating subsections (d) through (i) as subsections (c) through (h), respectively. (3)Section 137 of such Code is amended—
 (A)in subsection (d), by striking section 23(d) and inserting section 36C(c); and (B)in subsection (e), by striking subsections (e), (f), and (g) of section 23 and inserting subsections (d), (e), and (f) of section 36C.
 (4)Section 1016(a)(26) is amended by striking 23(g) and inserting 36C(f). (5)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, before 168(k)(4).
 (6)The table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code of 1986 is amended by striking the item relating to section 23.
 (7)Paragraph (2) of section 1324(b) of title 31, United States Code, as amended by this Act, is amended by inserting 36C, after 36B,.
 (8)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986, as amended by this Act, is amended by inserting after the item relating to section 36B the following new item:
					
						Sec. 36C. Adoption expenses..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 